PER CURIAM:
Sylvia McRae appeals the district court’s orders remanding her civil proceeding to state court and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McRae v. Evans, No. 2:06-cv-03075-CWH, 2007 WL 1485937 (D.S.C. May 15, 2007). We deny McRae’s motion and supplemental motion to stay the state court proceedings, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.